Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 20, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the German Search Report mailed January 23, 2019 referred to therein has not been considered.
The information disclosure statement filed July 28, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the European Search Report mailed July 1, 2020 referred to therein has not been considered.
The information disclosure statement filed November 20, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the German Patent Publication No. 10 2018 201 840 referred to therein has not been considered.
Drawings
The drawings are objected to because figure 2 fails to include the proper cross sectional shading in accordance with MPEP 608.02 and 37 CFR 1.84(h)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “[[t]he invention relates to” on line 1 and “the invention relates to” on lines 6-7 can both be easily implied and, therefore, should be deleted.  On lines 5-6, “a displacement of the spindle drive (12) relative to the central axis of the second gear” is confusing since it is unclear how the spindle drive can move relative to the second gear when the second gear comprises part of the spindle drive.  In other words, it is unclear how the spindle drive can move relative to itself.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because the description of figures 5a to 5c and the description of figures 6a to 6c are both inadequate since the descriptions fail to describe all of the figures 5a to 5c and 6a to 6c.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the spindle nu” on line 4 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “nu”?
	Recitations such as “the spindle nut” on line 5 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a second parent” on line 10 of claim 1 render the claims indefinite because the recitation presumes that a “first parent” has been set forth above, however, the claims fail to set forth a first parent above.  Note that the applicant has set forth a first parent assembly on line 6 of claim 1.
	Recitations such as “is designed” on line 13 of claim 1 render the claims indefinite because it is unclear if the relative rotation of the two gears with respect to one another actually causes actuation of the spindle drive or if the relative rotation of the two gears with respect to one another is merely designed to cause actuation of the spindle drive.  Also see “is designed” on lines 2-3 of claim 3 and line 2 of claim 7 which create the same 112 issue as set forth above.
	Recitations such as “a displacement of the spindle drive relative to the central axis of the second gear” on lines 14-15 of claim 1 render the claims indefinite because it is unclear how the spindle drive can be displaced relative to the second gear when the second gear comprises part of the spindle drive.  In other words, how can the spindle drive move relative to itself?
Recitations such as “a displacement of the spindle drive relative to the central axis of the second gear” on lines 16-17 of claim 1 render the claims indefinite because it is unclear how the spindle drive can be displaced relative to the second gear when the second gear comprises part of the spindle drive.  In other words, how can the spindle drive move relative to itself?
Recitations such as “the displacement of the spindle drive relative to the central axis of the second gear” on lines 3-4 of claim 2 render the claims indefinite because it is unclear how the spindle drive can be displaced relative to the second gear when the second gear comprises part of the spindle drive.  In other words, how can the spindle drive move relative to itself?
	Recitations such as “the two gearwheels” on line 3 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “wherein the provides” on line 2 of claim 4 render the claims indefinite because it is unclear what element of the invention the applicant is referring to.  What element of the invention provides the translation?
	Recitations such as “a translation” on line 2 of claim 4 render the claims indefinite because it is unclear what element of the invention is being translated?
	Recitations such as “for conjoint rotation” on line 3 of claim 6 render the claims indefinite because it is unclear what elements are being rotated together.
	Recitations such as “axially displaceable” on line 4 of claim 6 render the claims indefinite because it is unclear what element of the invention is being axially displaced.  It is also unclear what element of the invention the displacement is with respect to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 16 are rejected under 35 U.S.C. 102()() as being anticipated by EP 1 770 237.  EP 1 770 237 discloses an actuator comprising:
a spindle drive comprising a spindle 28 and a spindle nut (not shown, but see line 20 of paragraph 11) threadedly engaged with the spindle;
a first gear 18 rotationally coupled to the spindle 28 or the spindle nut,
wherein the respective other one of the spindle nut or the spindle is connected to a first connection unit 30 for connecting the actuator to a first parent assembly 2, and 
wherein the spindle drive is designed such that a rotation of the first gear 18 causes a translational displacement of the first connection unit 30; and
a second gear 16 engaged with the first gear 18 and rotationally coupled to a second connection unit 10 for connecting the actuator to a second parent 4,
wherein a longitudinal axis of the spindle drive is inclined with respect to a central axis of the second gear 16 as shown in figure 2, and 
wherein the actuator is designed such that a relative rotation of the two gears 16, 18 with respect to one another causes an actuation of the spindle drive and a displacement of the spindle drive relative to the central axis of the second gear 16 since the spindle nut is displaced relative to the central axis of the second gear 16 or an actuation of the spindle drive causes a relative rotation of the two gears with respect to one another and a displacement of the spindle drive relative to the central axis of the second gear (claim 1);
wherein the actuator is formed such that a predetermined activation position of the spindle drive is associated with exactly one angular position of the displacement of the spindle drive relative to the central axis of the second gear 16 and vice versa (claim 2);
	wherein the second gear 16 is rotationally coupled to a housing 26 surrounding the second gear, and wherein the actuator is designed such that a relative displacement of the two gear wheels 16, 18 with respect to one another causes a rotation of the housing 26 relative to the second connection unit 10 (claim 3);
	wherein a transmission 32, 34 is arranged between the second gear 16 and the housing 26, and wherein the provides a translation between a rotation of the second gear 16 and a rotation of the housing 26 (claim 4);
wherein the actuator comprises a drive unit 6 designed to drive at least one of the first gear 18, the second gear 16, the spindle 28, the spindle nut and the housing 26 (claim 7);
	wherein the drive unit 6 comprises an electric motor (claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 770 237 as applied to claims 1-4, 7 and 16 above.  EP 1 770 237 discloses that the transmission 32, 34 is engaged with the second gear 16 via a first thread, i.e., the thread between 16 and 18, comprising a first thread pitch and is engaged with the housing 26 via a second thread, i.e., the thread between 32 and 24, comprising a second thread pitch.
EP 1 770 237 is silent concerning the first thread pitch being different from the second thread pitch.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the first and second thread pitches such that they are different from one another to provide the requisite gear ratio between the output shaft of the motor 6 and the spindle 28.

Allowable Subject Matter
Claim 6, as best understood by the examiner, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach an intermediate piece threadedly engaged with each of the housing and the second gear and coupled to the second connection unit for conjoint rotation but so as to be axially displaceable.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634